[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION
The counsel for the Petitioner, Brian Gillespie, and counsel for the Respondent, Warden, State Prison, hereby enter into the following stipulated agreement:
1. That the petitioner was represented by the Office of the Public Defender on his underlying criminal charges.
2. That the petitioner was re-incarcerated on January 27, 1994 on his pending criminal files before the Norwalk G.A.
3. That a new bond could have been placed upon the petitioner's criminal files but was not done so.
4. As a result the petitioner was unable to earn pre-trial jail credit from January 27, 1994 until April 4, 1994.
5. That the parties hereby stipulate and agree that the Petitioner was entitled to pre-trial jail credit for that time and that he should be awarded pre-trial jail credit time from January 27, 1994 until April 4, 1994.
6. That the parties do hereby agree that the Court should enter a stipulated judgment to correct his sentencing mitt and order the Department of Corrections to credit the Petitioner with pre-trial jail credit time from January 27, 1994 until April 4, 1994 on his controlling file docket no. CR2063784. CT Page 5417
David B. Rozwaski Counsel for the Petitioner
Richard J. Colangelo, Jr. Counsel for the Respondent
 ORDER
The foregoing Stipulation having been heard, it is hereby ORDERED:
ACCEPTED AND APPROVED
BY THE COURT
JUDGE/Clerk